UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No. 1) INTERFACE, INC. (Name of Issuer) Class A Common Stock, $0.10 par value per share (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. Theinformation required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following pages) CUSIP NO.458665106 13G Page1 of5 Pages 1 NAMES OF REPORTING PERSONS A. Kimbrough Davis** 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER N/A 6 SHARED VOTING POWER N/A 7 SOLE DISPOSITIVE POWER N/A 8 SHARED DISPOSITIVE POWER 3,524,669 shares of Class A Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,524,669 shares of Class A Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.4% 12 TYPE OF REPORTING PERSON IN ** Solely in his capacity as Co-Executor of the Estate of Ray C. Anderson. CUSIP NO.458665106 13G Page2 of5 Pages 1 NAMES OF REPORTING PERSONS Patricia Adams Rainey Anderson*** Mary Anne Anderson Lanier**** Harriet Adelaide Anderson Langford**** 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER N/A 6 SHARED VOTING POWER 3,524,669 shares of Class A Common Stock 7 SOLE DISPOSITIVE POWER N/A 8 SHARED DISPOSITIVE POWER 3,524,669 shares of Class A Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,524,669 shares of Class A Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.4% 12 TYPE OF REPORTING PERSON IN *** Solely in her capacity as Co-Executor of the Estate of Ray C. Anderson and as Co-Delegatefor the shares of Interface, Inc. held by the Estate of Ray C. Anderson. **** Solely in her capacity as Co-Delegate for the shares of Interface, Inc. held by the Estate of Ray C. Anderson. Item 1.(a) Name of Issuer: Interface, Inc. (the “Company”) (b)Address of Issuer’s Principal Executive Offices: 2859 Paces Ferry Road, Suite 2000 Atlanta, GA 30339 Item 2.(a) Name of Persons Filing: A. Kimbrough Davis, Co-Executor Patricia Adams Rainey Anderson, Co-Executor and Co-Delegate Mary Anne Anderson Lanier, Co-Delegate Harriet Adelaide Anderson Langford, Co-Delegate (b) Address of Principal Business Office or, if none, Residence: A. Kimbrough Davis 1100 Peachtree Street Suite 2860 Atlanta, GA 30309 Patricia Adams Rainey Anderson 2660 Peachtree Road, NW, #28B Atlanta, GA 30305 Mary Anne Anderson Lanier 2829 Tanner Lake Trail Marietta, GA 30064 Harriet Adelaide Anderson Langford 186 Pine Tree Drive LaGrange, GA 30240 (c)Citizenship: United States of America, for all filing persons. (d)Title of Class of Securities: Class A Common Stock, $0.10 par value per share (e) CUSIP Number: Item 3. If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: (a) o Broker or dealer registered under Section 15 of the Act, (b) o Bank as defined in Section 3(a)(6) of the Act, (c) o Insurance Company as defined in Section 3(a)(19) of the Act, (d) o Investment Company registered under Section 8 of the Investment Company Act of 1940, (e) o Investment Adviser in accordance with Rule 13d-1 (b)(1)(ii)(E), (f) o Employee Benefit Plan or Endowment Fund in accordance with 13d-1 (b)(1)(ii)(F), (g) o Parent Holding Company or control person in accordance with Rule 13d-1 (b)(1)(ii)(G), (h) o Savings Association as defined in Section 3(b) of the Federal Deposit Insurance Act, (i) o Church Plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940, (j) o A non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J), (k) o Group, in accordance with Rule 13d-1(b)(1)(ii)(K).If filing as a non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J), please specify the type of institution:. Item 4 The percentage used herein is calculated based upon58,598,808 shares of Class A Common Stock outstanding as of November 4, 2011, based upon the Company’s Quarterly Report on Form 10-Q for the quarter endedOctober 2, 2011, filed with the SEC onNovember 10, 2011.As of the close of business onDecember 31, 2011, the Reporting Persons beneficially owned shares of the Company’s common stock in the amount and percentage listed below: (a)Amount Beneficially Owned. The3,524,669shares of the Company described herein were acquired by the Estate of Ray C. Anderson (the “Estate”)upon the death of Mr. Ray C. Anderson on August 8, 2011. Mr. A. Kimbrough Davis and Ms. Patricia Anderson qualified as co-executors of the Estate (the “Co-Executors”) under local law on August 24, 2011, upon such date Ms. Patricia Anderson’s, Ms. Mary Anne Lanier’s and Ms. Harriet Langford’s collectiveauthority as proxy and delegate(the “Co-Delegates”) with respect to the shares of the Company held by the Estate arose. At that time, the Co-Executors and Co-Delegates may be deemed to have acquired beneficial ownership of the3,524,669shares beneficially owned by the Estate. This ownership consists of (i) 3,523,952 shares of Class B Common Stock, par value $0.10 per share, of the Company (which are convertible on a one-for-one basis into shares of Class A Common Stock) owned of record by the Estate; and;(ii) 717 shares of Class A Common Stock owned of record by the Estate. (b)Percent of Class. If all of the Class B Common Stock beneficially owed by the Estate were converted into Class A Common Stock, then the Estate beneficially owns 5.4% of the outstanding Class A Common Stock, computed in accordance with Rule 13d-3. (c)Number of shares as to which such person has: i. Sole power to vote or to direct the vote: None ii. Shared power to vote or to direct the vote: 3,524,669, solely with respect to the Co-Delegates. iii. Sole power to dispose or to direct the disposition of: None iv. Shared power to dispose or to direct the disposition of: 3,524,669, with respect to the Co-Executors and the Co-Delegates. Item 5.
